THE STATE OF SOUTH CAROLINA 

               In The Supreme Court 


   Loida Colonna, Petitioner,

   v.

   Marlboro Park Hospital, Employer, and Gallagher
   Bassett Services, Inc., Carrier, Respondents.

   Appellate Case No. 2013-001599



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



               Appeal from Florence County 

           Michael G. Nettles, Circuit Court Judge 



                   Opinion No. 27513 

         Heard March 17, 2015 – Filed April 8, 2015 



   CERTIORARI DISMISSED AS IMPROVIDENTLY 

                 GRANTED 



   Stephen Benjamin Samuels, of Samuels Law Firm, LLC,
   of Columbia, for Petitioner.

   Weston Adams, III, of McAngus Goudelock & Courie,
   L.L.C., of Columbia, and Helen Faith Hiser, of McAngus
   Goudelock & Courie, L.L.C., of Mount Pleasant, both
   for Respondents.
PER CURIAM: We granted certiorari to review the Court of Appeals' decision in
Colonna v. Marlboro Park Hospital, 404 S.C. 537, 745 S.E.2d 128 (Ct. App.
2013). After careful consideration of the Appendix and briefs, the writ of certiorari
is

DISMISSED AS IMPROVIDENTLY GRANTED.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.